IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00094-CR

BRIAN LEE RINEHART,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 249th District Court
                             Johnson County, Texas
                        Trial Court No. DC-F201700145-B


                          MEMORANDUM OPINION


      Brian Lee Rinehart filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a).

Dismissal of the appeal would not prevent a party from seeking relief to which it would

otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                                JOHN E. NEILL
                                                Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed October 30, 2019
Do not publish
[CR25]




Rinehart v. State                              Page 2